 Case 4:18-cv-00519-ALM Document 34 Filed 12/02/19 Page 1 of 3 PageID #: 707




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

               Plaintiffs,
                                                         C.A. No. 4:18-cv-00519-ALM
       v.
                                                          JURY TRIAL DEMANDED
BANK OF AMERICA CORP.,

               Defendant.


        PLAINTIFFS’ NOTICE OF SERVICE OF MANDATORY DISCLOSURES

       Pursuant to the Order Governing Proceedings (Dkt. # 16) and Scheduling Order (Dkt. #

30), Plaintiffs Wapp Tech Limited Partnership and Wapp Tech Corp (“Plaintiffs” or “Wapp”)

hereby files this Notice confirming that counsel of record for Defendant was served with Plaintiffs’

Mandatory Disclosures via electronic mail on December 2, 2019 in the above referenced action.



Dated: December 2, 2019                                       /s/ Henrik D. Parker
                                                             Timothy Devlin
                                                             Henrik D. Parker
                                                             DEVLIN LAW FIRM LLC
                                                             1526 Gilpin Ave
                                                             Wilmington, DE 19806
                                                             (302) 449-9010
                                                             tdevlin@devlinlawfirm.com
                                                             hparker@devlinlawfirm.com

                                                             Jeffrey G. Toler
                                                             Texas State Bar No. 24011201
                                                             TOLER LAW GROUP, PC
                                                             8500 Bluffstone Cove, Suite A201
                                                             Austin, TX 78759
                                                             (512) 327-5515
                                                             jtoler@tlgiplaw.com
Case 4:18-cv-00519-ALM Document 34 Filed 12/02/19 Page 2 of 3 PageID #: 708




                                              ATTORNEYS FOR PLAINTIFFS
                                              WAPP TECH LIMITED
                                              PARTNERSHIP
                                              AND WAPP TECH CORP.
Case 4:18-cv-00519-ALM Document 34 Filed 12/02/19 Page 3 of 3 PageID #: 709




                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing document was filed electronically on all

counsel of record through the Court’s electronic filing system on December 2, 2019.



                                                      /s/ Henrik D. Parker
                                                      Henrik D. Parker
